Motor Vehicle Block Exemption Regulation (debate)
The next item is the debate on:
the oral question to the Commission on the protection of consumer interests in competition rules for the motor vehicle sector in the internal market, by Malcolm Harbour, Andreas Schwab, Evelyne Gebhardt, Cristian Silviu Buşoi, Adam Bielan, Heide Rühle and Kyriacos Triantaphyllides, on behalf of the Committee on the Internal Market and Consumer Protection (O-0044/201 - B7-0209/2010); and
the oral question to the Commission on the Motor Vehicle Block Exemption Regulation, by Sharon Bowles, on behalf of the Committee on Economic and Monetary Affairs - B7-0210/2010).
deputising for the author. - Mr President, the Committee on Economic and Monetary Affairs has put forward this question because it has followed with interest the review procedure of the Motor Vehicle Block Exemption Regulation, and some careful thinking has to be done.
As you know, block exemption regulations are very important instruments to the business community. This Regulation was adopted in 2002. At that time the Commission considered that there was an oligopolistic situation in the European car market, the six largest manufacturers in Europe having together a market share of 75%. Against this background, the Commission considers that the motor vehicle sector should not be brought within the General Vertical Block Exemption Regulation, and therefore adopted a specific regulation.
This Regulation will expire on 31 May 2010. The Commission now considers that the markets for new vehicles sales are highly competitive and that concentration levels have been declining. As a consequence of this assessment, the Commission proposes that a specific block exemption is no longer needed for the sale of new cars and commercial vehicles. It proposes to adopt a special block exemption regulation only for repair and maintenance services, as well as for the spare-parts distribution.
Parliament is concerned about this reform. As you know, the EU is currently facing an exceptional financial and economic crisis, and unemployment rates are high. The European automotive industry is a key sector of the European economy, contributing to employment, innovation and the competitiveness of the whole economy. We believe that it is necessary to establish general conditions to make this sector sustainable and enable it to remain economically efficient and green.
There is also a need to ensure that the small and medium-sized players in this market enjoy favourable conditions. We cannot forget the importance of SMEs as job providers and as suppliers of proximity. However, several motor vehicle dealers and repair businesses have expressed serious concerns about the new regulatory framework, arguing that it will lead to a further deterioration of the power balance between manufacturers and the rest of the automotive value chain.
Therefore, Commissioner Almunia, the Committee on Economic and Monetary Affairs would like to ask you, firstly: which results of market analysis led the Commission to conclude that the primary market is currently competitive and the after-sales market is still problematic?
Secondly, how does the Commission evaluate the balance of power between car manufacturers and car dealers under the current Motor Vehicle Block Exemption Regulation, and under the proposed legislative framework? Are there players with a simple or collective dominant position?
Thirdly, how does the Commission intend to monitor the evolution of market power in the primary and after-sales markets? Which measure does the Commission envisage, should it appear that the competitive conditions, in particular in the primary market, have significantly worsened?
Fourthly, what is the expected impact of the new legislative framework on consumers, in particular as regards prices and conditions offered?
Fifthly, which comments received from stakeholders, namely during the consultation, does the Commission intend to incorporate in the final legislative framework?
Finally, does the Commission agree to consider proposing harmonising legislation in the area of distribution, for instance by amending the Commercial Agency Directive, in order to ensure that all dealers benefit from the same high level of contractual protection in every EU Member State?
author. - Mr President, on behalf of the Committee on the Internal Market and Consumer Protection, I am very pleased to be here this evening to present our aspect of the question, and I particularly want to thank our colleagues on the Committee on Economic and Monetary Affairs, who of course have leadership on competition issues, for working closely with us, because clearly this is an element of competition policy which also has fundamental interests for consumers, and we have been ensuring from our side that some of those consumer elements are very well represented.
First of all, I think that the elements of the Commission's proposal relating to the sales, service and repair market are very much aligned with the consumer interests which we have raised in our committee - not specifically on issues related to DG Competition, but for example particularly in the areas related to information on service and repair where we worked, in this instance, with the Environment Committee on the provisions concerning technical information linked to environmental standards for motor vehicles. I think that those elements, which have been reinforced in the new proposal, are extremely welcome as regards sustaining competition between independent repairers and market access for spare parts with equivalent quality markings: the opening up of that market is very welcome.
I think the one reservation which we would draw to your attention, which is contained in the resolution on which we will vote tomorrow, concerns the issues about the availability of information. We are not convinced - you may wish to convince us, but we are not convinced - that the guidelines you published are necessarily sufficiently strong or enforceable to ensure that this technical information is available, particularly because it will be possible for car manufacturers to make that information available in an electronic format, which, without appropriate software and searching capability, may not be so valuable to the service repairer as we would expect it to be.
Having said that, I now want to turn to the issue of sales, which we just heard eloquently addressed by the Vice-Chair of the Economic and Monetary Affairs Committee. I think on sales we are much less convinced that the Commission has really taken on board the concerns of consumers. The Economic and Monetary Affairs Committee held a very important hearing where we heard from both dealers and consumer representatives about their very real concerns that the safeguards which have been put in place to ensure competition in the sales market, which were put there clearly in 2002 - many of them, I have to say, in response to concerns raised by this Parliament - have simply been swept away by what seems to us to be rather excessive zeal on your part to simplify issues and make life rather easier for you, as an administration, to deal with it.
There may be problems with that, but I would suggest to you - and I would like you to look at the evidence which was placed before us in our hearing - that dealers and consumers do have serious concerns about bringing automotive distribution straight away into the general block exemption. There were clear safeguards built in back in 2002 - not that long ago in the cycle of car distribution - to redress the balance of power between independent dealers and manufacturers. I think the dealers would say that this has actually worked rather well over that time. Indeed, if you look at what has happened in the marketplace, they would feel that that was the case.
Perhaps I might also remind you, Commissioner, because I think you were not around at the time, that there was a lot of lobbying by the car manufacturers that these provisions were excessive, but the dealers were in favour of them. What do we have now? We have the dealers saying to us: these provisions are too weak and the manufacturers saying: we like them very much.
I think you need to look at this. I am not saying that we should stop this process - I think it is the right thing to do now, given that we are now only a few days away from implementing these - but what we are saying to you in the resolution tomorrow is: please look at the up-to-date data, look at the information. I would also say that, within the Commission, Commissioner Barnier is about to produce a report about competition in the retail supply chain. The automotive sector should be part of that, and you need to look at that because we need some consistent policy from the Commission.
Secondly, the papers which I have seen from your services say: do you think this is a preparation for the new generation of green cars, electric vehicles, and low-emission vehicles? There is nothing in your analysis whatsoever that has picked up any of that.
We now have Mr Tajani's paper. Can I ask you, within the next year, to look at Mr Tajani's paper, look at Mr Barnier's paper and assure us that this is the right thing to do? I think that if you do that you will restore some credibility here, because I think that we remain unconvinced on that side about what you are planning to do.
Vice-President of the Commission. - Mr President, the current Motor Vehicle Block Exemption Regulation expires on 1 June this year, and we need to adopt a new regulation before that date. The College of Commissioners has placed this issue on the agenda of our meeting of 26 May.
The proposal that is now being discussed within our services and, in a few days, with our cabinets - preparing the collegial discussions - is the result of an in-depth analysis of the sector. The public consultation process started in June 2006. Three and a half years later, in December last year, the Commission published the draft block exemption and guidelines. Throughout this process, stakeholders, the European Parliament and the Member States have all been closely involved, and a lot of arguments have been taken into consideration. A number of debates, workshops and initiatives have also taken place, including here in Parliament. The latest took place on 12 April this year at the ECON Committee. What are the main conclusions of this long consultation process?
First, we learned something positive: that consumers in Europe enjoy vigorous competition in the car sales market. In our annual car price reports we have been reporting on 80 car models from around 25 manufacturers - and prices are not the only factor which tells us that competition is healthy. There is also more choice than there was 10 years ago, with more brands available for each type of car. In these circumstances it would be difficult to suggest that any carmaker would be able to exercise a dominant position, be it individually or collectively.
The current regimes contain sector-specific rules that made sense at that time (in 2002) when a wave of consolidation was expected in the vehicle sector. This consolidation period did not materialise, and instead what we have today is a very competitive market. By allowing more flexibility for the distribution of vehicles, the proposed changes will restore manufacturers' incentives to reduce the cost of selling cars. Allow me to recall that distribution costs make up, on average, 30% of the price of a new car. By reducing those costs, manufacturers will improve their competitive position, with resulting benefits for consumers.
I am perfectly aware that there are some concerns about proposed changes relating to multi-brand sales and contractual protection for dealers, and both of you have mentioned these concerns. Let me stress that multi-branding exists - and will continue to exist - where market reality calls for it. This is the case in countries with very large dealers that have the capacity to distribute several brands - for example in the UK - and it is also the case in sparsely-populated areas, where it makes economic sense for the dealers to sell different brands from the same site.
This was the reality before the current block exemption was adopted in 2002, and it remains the reality eight years later, but then, as now, single branding was the most common distribution model. What we have observed is that carmakers have increasingly resorted to other forms of distribution, including manufacturer-owned outlets.
The evolution of distribution in Germany, for instance, is symptomatic of this trend, with 67% of cars sold through dealer networks, as opposed to 90% before the Regulation came into effect in 2002. Nonetheless, we have responded to concerns expressed during the consultations, including the consultations that took place here in the Parliament, and a number of safeguards have been introduced with regard to multi-brand dealerships.
Let me also underline that we propose a transitional phase, during which the current regulation will be in force until the end of 2013 for the car distribution market, to allow sufficient time for dealers who invested in multi-branding to amortise their investments.
Concerning the reason why we are proposing to do away with clauses granting contractual protection to dealers, it is simply because competition law is not the appropriate instrument to address eventual imbalances between contractual parties. These issues, as was discussed when we were preparing Regulation (EC) No 1/2003, belong to the sphere of commercial law.
In a competitive market such as the car market, competition law should not interfere with the balance of powers between the different contracting parties. To do so would be intrusive. We have to be proportionate when we interfere in how markets work.
In the process of consultation we also learned some other, maybe less positive things: unlike car prices, the cost of the average repair job has actually risen over the past years. Repair and maintenance is very important for consumers: not only for reasons of safety and reliability, but also because repair bills account for 40% of the total cost of owning a car. Unfortunately, the ability of independent garages to compete with authorised repairers is still impaired by a number of restrictions, including limited access to spare parts and to technical information. Therefore, our reform intends to allow independent garages better access to spare parts and technical information and to prevent them from being shut out of the market by other, newer practices. This will result in better-quality repair services and lower prices.
To conclude, I strongly believe the new framework will be more favourable to consumers. Our main priority is to increase competition in the after-sales market - in repairs and servicing - where it is most lacking. Although vehicle manufacturers may be in a strong commercial position vis-à-vis dealers, they compete fiercely with each other, and today there is no need to deviate, to preserve competition on these kind of agreements, from the Block Exemption Regulation for Vertical Agreements, which was adopted recently by the Commission and will also come into force at the end of this month. Indeed, the Commission, and in particular my services, DG Competition, will monitor the sector very carefully, and there should be no doubt about the Commission's determination to enforce competition rules and take necessary steps if any serious breaches or shortcomings are identified.
Mr President, Commissioner, ladies and gentlemen, we have now heard a great deal. With this oral question and resolution we wanted to give car dealers and the small and medium-sized enterprises a voice, because the Commission has not paid sufficient attention to this voice in recent years. During the hearing, concerns and anxieties were expressed above all on the part of car dealers on account of unequal treatment in relation to manufacturers. Legal uncertainty was brought up, as was a reduction in competition as a result of problems experienced by small car dealers. However, we have not received a response.
I appeal to you - at one minute to 12 - to utilise the 21 days up to 26 May to incorporate the resolution to be adopted tomorrow by Parliament into your Regulation in order to meet car dealers half way without jeopardising the direction the Commission wishes to take. Please take Parliament and the concerns of the car dealers seriously and incorporate their concerns and those of the small and medium-sized enterprises into the Regulation.
on behalf of the S&D Group. - (SV) Mr President, I should like to highlight four issues in this debate. Firstly, there is an unfortunate tendency to put small and large companies in the automobile industry up against each other. To a certain extent they have different interests, but what we primarily need to focus on is creating a system of regulations that enables them to work effectively together.
Secondly, it is a very positive sign that competition on the new-car market has improved over the last year. This is a good example of the fact that no market is impossible and that, in the long term, it is possible to achieve a great deal by means of measures to strengthen competition. Hopefully, we shall in future see an equally positive development on the after-sales market.
Thirdly, it is important for the Commission to very actively follow developments with regard to competition on the new-car market. This should be continually monitored. All interested parties should receive definitive information as early as possible regarding the rules that will apply from June 2013.
Fourthly, we ought to intensify our discussions on how we are going to go about switching to green, more environmentally friendly cars. It is an absolutely essential process. On one hand, competition rules will need to be flexible in relation to the subsidies needed to enable electric cars and other environmentally friendly alternatives to get established on the market and, on the other hand, the rules must ensure that environmentally friendly cars are not placed at a disadvantage in the retail sector or on the after-sales market.
on behalf of the ALDE Group. - Mr President, the purchase and maintenance of a car is considered to be one of the most important costs for households. The very aim of competition policy is to ensure consumers' freedom of choice and access to products at lower and more affordable prices.
As a Member of this House, and consequently a representative of EU citizens who are also consumers in the car market, I am deeply concerned about the review of the Motor Vehicle Block Exemption Regulation and its impact on consumers. The Commission - and I listened very carefully and attentively to the arguments from the Commissioner - argues that this sector's specific regulation is no longer needed for the sales market, since there is evidence that the competition objectives have been achieved and a proper level of competition has been reached.
In principle I would not be against the removal of the specific sector block exemption if there were no risk for consumers. We should use the three-year transitional period to assess the impact of the decision to exclude sales from the motor vehicle block exemption regulation. There is an undeniable phenomenon of predominance of large car manufacturers. I would like to hear the views of the Commission on the ways to ensure that they will not take advantage of their market share, and limit the choice that consumers should have on their market.
I would also like to express my support for the proposal to maintain the specific block exemption for repair and maintenance, which proved to be less competitive than the sales market. My concern regarding the after-market is particularly related to those cases where consumers are unnecessarily tied to a specific operator for repairing their car. This can either be because independent repairers do not have proper access to the necessary technical information or because car manufacturers interpret warranty terms in an abusive way.
This is an unacceptable limitation of the choice consumers ought to have, and I expect the Commission to bring solutions to change this type of situation. I therefore invite the Commission to bring some clarification concerning the measures it intends to take in order to avoid this situation, which is detrimental to consumers.
Mr President, Mr Almunia, 80% of the components of every new car are manufactured by independent producers. On the other hand, the producers of the cars themselves have an enormous commercial advantage over the producers of components and independent service stations.
We must do everything, today, so that the European motor market does not start to resemble an oligopoly again. Our citizens must be guaranteed the right to choose both car parts and independent service stations. Guarantees of access to technical information are needed. We must take action to counter the abuse of guarantees by producers. Authorised service stations, too, must have the right to buy parts from independent producers, as well as the tools and equipment used in their workshops. Without a clearly defined guarantee in the new regulation, the right of choice for European clients, which is fundamental for the market, will continue to be a fiction.
(DE) Mr President, in the opinion of the Committee on Industry, Research and Energy, it is, of course, also important to protect small and medium-sized enterprises. Commissioner, competition is not an end in itself.
If we look at the situation of small dealerships and small workshops, we need to increase their economic ability to act, otherwise one day we will only have large dealerships and large workshop chains. This includes, firstly, genuine authorisation for multi-branding. It includes allowing workshops and dealerships to have unrestricted access to information on vehicles and repair options. Thirdly, it includes providing the necessary opportunities for gaining qualifications. We talked earlier about electromobility. They also need to be in a position to maintain electric cars. Fourthly, they need investment security, in other words contractual protection and no more revisions. They need to be able to make safe investments over a long period.
(FR) Mr President, Commissioner, let us talk about the reality of car dealers. Car dealers, in my country as in others, are worried about the glaring discrepancy between their scope for action and that of manufacturers. Regulation (EC) No 1400/2002 reduced this discrepancy. Without it, the car distribution sector, which has already suffered as a result of the crisis, would face growing uncertainty as regards its investments and its commercial objectives.
The demands made on dealers by manufacturers will become quite simply unbearable and unmanageable for a large number of modest garage owners. In any case, Commissioner, it is not competition that is at stake here. Competition would increase between car manufacturers and not between dealers or between dealers and manufacturers. Local garage owners cannot pose a threat to free competition in Europe.
You talk about market domination, potential domination. Let us talk about it, then! This domination does not exist in the case of competing manufacturers. It does not exist in respect of other producers. It exists between car manufacturers and distributors, and that is a reality that has been proven throughout the European Union.
The Commission is adopting a scientific position based on large companies to deal with a huge number of minor players, who want only one thing: a bit of freedom and a bit of security in their dealings with car manufacturers, whose practices with regard to their dealers are becoming frankly appalling in some cases. It is David versus Goliath, except that, this time, the Commission seems to want to ensure that it is definitely Goliath who wins.
The position and the reasoning behind the abolition of the exemption regulation are misguided. They are wrong; they are aimed at the wrong people. Reducing the scope for action, legal certainty and willingness to invest of garage owners will not further the internal market, and it certainly will not further consumers' interests.
(RO) The automotive industry in the European Union, including both car manufacturers and car part manufacturers, must remain economically efficient and innovative.
Given that road safety is influenced by the competitive conditions in the automotive sector's spare parts market, we urge the Commission to promote efficient competition on the spare parts market so that prices for any type of spare part are affordable. Customers should be able to purchase a vehicle at competitive prices and choose the supplier they want to carry out the repair and maintenance services, no matter which distribution system is chosen by the supplier.
The forthcoming legislative framework should guarantee that SMEs in the automotive sector supply chain are able to enjoy favourable conditions and prevent any growing dependency on major manufacturers. In addition, the new provisions of the regulations concerning the general block exemption regime in the automotive sector should be extended and include the definition of end users in order to take into account leasing as well.
(FI) Mr President, Commissioner, it is very clear from previous speeches that Parliament is very worried specifically about the balance between car dealers and car manufacturers, which is also inevitably reflected in the services that consumers receive.
This balance needs to be evident in particular in small markets and sparsely populated areas, such as Finland and elsewhere in Scandinavia. For us, permitting the sales and purchases of multibrand dealerships takes priority and is the main prerequisite for guaranteeing that consumers have adequate access to the services of the automobile sector.
The population of Finland is five million, and around 100 000 cars will be sold this year. That probably sounds a ridiculously tiny number, and that is why it is extremely important that these changes do not in any way jeopardise multibranding.
The previous regulation that guaranteed multibranding in the car trade was an excellent one, and so we are bound to ask why it is being amended at this stage. Another major impact will be that dealers' hopes of catering for consumers in sparsely populated areas will possibly be dashed and it will probably make it hard for consumers to acquire vehicles locally. It might also mean that smaller brands will not be represented at all in areas other than large population centres, and, consequently, consumers will have significantly less choice among makes of vehicle.
(DE) Mr President, Commissioner, you have now listened to us and you could almost think of it as the difference between theory and practice. I can only repeat the plea that I made to the President of the Commission back in spring 2009.
We have unresolved issues for vehicle dealers, for the small and medium-sized enterprises, a financial and economic crisis and an uncertain growth and employment market. The best thing to do would be to extend the existing regulation rather than creating a new one that will just compound all of these problems. We have the problem of different national regulations if only single branding remains. We are opposed to a non-mandatory code of conduct and in favour of an efficient enforcement mechanism. We want the 30% limit for the purchase of replacement parts to be left as it is, because it allows authorised car dealers greater freedom of choice.
The guidelines are not clear enough to ensure that there is access to technical information as there was before. There are important contractual clauses that you have simply left out, namely those concerning the notice provisions and notice periods, multi-branding, the transfer of businesses and the settlement of disputes. Please stand up for small and medium-sized enterprises, too. Multi-branding is part of competition and helps to protect consumers. We want more competition. Restricting the options of small and medium-sized enterprises and car dealers will reduce competition. Please give serious consideration to the market, the enterprises and Parliament's resolution and use the 21 days that remain available to you.
(DE) Mr President, Commissioner, all of the speakers in Parliament have actually now spoken out in favour of an SME-friendly regulation. We need a strong distribution system. Small distributors employ a lot of people. It is important for them that competition within the system remains, just as it is for the dealers - regardless of whether they are large or small. Competition must work. I believe that, in the car sector in particular, consumers also have a right to competition that works, so that they are not faced with very one-sided systems in which there is no longer freedom of choice. It is precisely this freedom of choice that will be important in the future, particularly for rural areas, and we need to ensure that rural areas are comprehensively provided for. I therefore believe that Mr Karas was absolutely right when he said that we have very little time left and we should therefore use it efficiently.
Mr President, firstly I just want to say that everybody would agree at this stage that the car is no longer a luxury: it is a necessity. This was brought home very clearly to me two weeks ago when the volcanic ash struck. I had to go across Europe, across England, by car and train and ferry, and I never felt so independent and happy as when I sat in my own car.
So anything you can do to help the consumer to have choice etc. is very important, but not at the expense of the small to medium-sized car dealer. Most of these are family-owned enterprises in local towns and local villages. They are doing a good deal for everybody, trying to satisfy the market and compete, obviously, in very difficult circumstances, so I agree totally with Mr Karas and other speakers that these people have to be taken into consideration to ensure their viability as we go forward.
- (SK) Firstly, I would like to say that I understand the efforts to secure freedom of choice for consumers over the selection of the garage they would like to use.
On the other hand, however, I can see the objective limits to absolute freedom in this area. Just as it would not occur to any of you to send a European Airbus to a Tupolev workshop for servicing, so the owner of a given make of vehicle is dependent on the technology and work procedures of the producer of the vehicle when it comes to servicing.
If a vehicle producer provides the customer with a guarantee for the vehicle, he has the right to demand of the customer that servicing is performed in accordance with his specified instructions. If a consumer takes a vehicle for maintenance to a garage where the employees do not have the necessary expertise and skills, there is a risk that they will not do the job well, and even that the vehicle may be damaged. If we want to protect the consumer, therefore, we cannot expect that all garages will be equally capable of providing services for all makes of vehicle. As a consumer I would prefer to see well equipped garages with well-trained staff for a specific make of vehicle. Specialisation and a balanced relationship with the producer are also the best way forward for the customer.
Mr President, I first want to thank you for your superb chairmanship of this sitting and also all the Members who have spoken in this debate.
I would like to extend my very sincere thanks to all of you not only for your speeches here today, but for all your extraordinarily interesting and valuable contributions throughout what has, as I said in my speech, been a lengthy consultation process, in all directions, if I may say so. There has not just been consultation with Parliament, its Members and its committees responsible for car-related issues, competition amongst dealers and consumers, but also consultation with the Member States and consultation with all stakeholders and anyone else who has wished to express their opinion.
The aim of any regulation or decision regarding competition is to benefit the consumer. That is the objective, our central concern and principal aim of our regulation.
When consumers are preparing for the important decision of going to a dealer - because, as one of you said, it is a major expense for all consumers and households - they want to find out about prices and quality, to be able to make comparisons, and they can do that. They can probably do it more easily now than at any time in the past. They want to be able to make their choice without hindrance and without any obstacles arising from a lack of competition. We believe that, with the new regulation, this opportunity for choice will be extended; it will not be reduced, rather it will be extended. They can and must be able to choose - as many of you have said - after-sales services, the repair garage for their vehicle and the service garage for their vehicle; they want these garages, whether or not they belong or are linked to the vehicle manufacturer, to have the correct technical information and the spare parts and specifications they need.
The current proposal by the Commission improves all of that. All that is improved. Please look at what it says in the text that you have seen, the draft and the guidelines that accompany it. In all these respects, the future regulation will give consumers more benefits than the current one.
Small and medium-sized enterprises: what has happened there? It is important to listen to people's opinions and we listen to them with a great deal of attention and interest. I mean everybody's opinions, including yours, of course.
What has happened to small dealers in recent years? Have they increased or declined in number? Have they benefited and found it easier to enter the distribution circuit, the distribution market, or have they found themselves adversely affected or come up against obstacles? It has been mostly the latter. That is the truth of it. That was not, of course, the intention of those who drew up and decided on the Regulation in 2002 but that is what experience has taught us in recent years. That is what we wish to rectify.
What has been happening up until now or is still happening with certain garages and certain spare parts manufacturers? They have problems which will disappear under the new regulation and the new guidelines.
We are therefore proposing a regulation and guidelines which will increase the range of choice and opportunities for small enterprises throughout the whole chain, from the manufacture of spare parts to vehicle repair.
The dealers, whom many of you have mentioned and whom I have listened to directly, and not just through the texts of written consultations or of meetings in which I have not taken part; I have spent time with them and I have spent time talking with them, in an extraordinarily constructive meeting. Not all dealers share the same interests. There are large dealers, who have a strong presence in the market in some of the Member States, and there are also many small dealers who are happier with what we are currently proposing than with what has been in place since 2002, because they have seen that certain aspects, not intended by the legislator in 2002, have not been in their interest, but rather have made it difficult for them to withstand competition from the major dealers.
Finally, the deadlines for cancellation. We establish protection; we even create exceptions for each instance when we consider that competition is suffering under the current regulations, both the regulation on vehicles and the General Vertical Block Exemption Regulation, in spite of our intentions as legislators; and we can waive application of the Regulation if we see that it is not protecting competition. We can do so in the General Vertical Block Exemption Regulation and we shall be able to do so with the specific regulation on vehicles.
I therefore share your concerns. The fact is that I believe that they are addressed better under the proposed regulation than they have been until now, not because we are any more intelligent than eight years ago, but simply because we all learn from experience. It is important to listen to people's views, but it is also important to learn from experience.
To conclude the debate, I have received one motion for a resolutionpursuant to Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
Buying a car is often the biggest expenditure households in the European Union have, after buying a house. The European Commission is proposing through the Motor Vehicle Block Exemption Regulation to remove the current exemption in the automotive sector and introduce general competition rules.
I believe that, once certain clauses in the current regulation in the sector have been removed, specifically those concerning the freedom to make up to 70% of sales through intermediaries selling several brands of car, the risk arises of increasing the dependency of the manufacturer intermediaries, restricting competition and limiting the options available to consumers on the European car market.
We are in a situation where a large number of intermediaries in the automotive sector, especially the small and medium-sized enterprises in the sector, which are more vulnerable, could disappear from the European market, thereby undermining the whole European automotive market.
Consequently, I call on the Commission to assess the consequences of its proposals, by taking into consideration the structure of the European automotive sector in which small and medium-sized enterprises play a fundamental role, as well as to submit, if this becomes necessary, a new regulation at the end of the three-year extension to the current regulation.
in writing. - (PL) In contributing to today's debate about the Motor Vehicle Block Exemption Regulation, I would like to recall that in 2009 the European Commission published its communication on the future competition law framework applicable to the motor vehicle sector, in which it specifies the legal strategy concerning the distribution of motor vehicles and after-sales services after the expiry of Regulation (EC) No 1400/2002. Therefore, the problem now arises of an appropriate reaction from competition protection agencies concerning access to technical information, spare parts and authorised service stations, and also concerning the abuse of guarantees. I ask, therefore, whether the Commission is sure the solution it has applied will ensure comprehensive protection of competition in the sector?
The Motor Vehicles Block Exemption Regulation is an extremely important document for the European Union, because it directly affects over 3.5 million people employed in the automotive sector in Europe in both the primary and secondary markets. This regulation brought in advantageous operating conditions which strengthened competition in the automotive market. It caused the creation of new jobs and enabled effective and stable development of the market, which lies in the interests of consumers, large automotive concerns and independent businesses. Also very significant is the fact that it ensures European consumers extensive access to services and goods in the automotive market. The document is of special significance to independent car service stations, which require access to technical information to be able to compete effectively with authorised service stations, as well as to independent producers of car parts. I was all the more pleased to hear that the European Commission has decided to prolong this regulation. In resolution B7 0245/2010, the European Parliament calls on the Commission to clarify the matters which I raised in a written question to the Commission of 16 April this year, such as access to technical information for independent producers, and to explain precisely the concepts 'parts of comparable quality', 'original parts' and 'technical information'. Those to whom the MVBER is addressed, in view of their not insignificant role in the economy, need clear and precisely worded legislation.